ORMOND, J.
The case of Nancy, a slave, v. The State, 6 Ala. Rep. 483, is decisive of this. In that case, as in this, the indictment was for an assault to kill and murder, and the verdict for an assault to kill only, and we held, that the necessary intendment of the finding was, that the prisoner was not guilty of an assault with intent to murder, but of an assault to kill only. This is not, in the case of a white person, an offence punishable by confinement in the penitentiary, but is a mere assault, or assault and battery as the case may be. The verdict was therefore no authority for the sentence of condemnation passed by the Court, which must be reversed, and the cause remanded, that the appropriate judgment may be rendered upon the verdict. The prisoner will remain in custody, until discharged by due course of law.